            Case 3:20-cv-00797-SK Document 6 Filed 04/14/20 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY WILHELMSON,                                ) Case No. 3:20-cv-00797-SK
                                                         )
12                          Plaintiff,                   )
                                                         )
13                                                       ) NOTICE OF VOLUNTARY
                      vs.                                ) DIMISSAL
14                                                       )
      PATTERN ENERGY GROUP INC., ALAN                    )
15    R. BATKIN, JOHN BROWNE, MICHAEL                    )
      M. GARLAND, RICHARD A. GOODMAN,                    )
16    DOUGLAS G. HALL, PATRICIA M.                       )
                                                         )
      NEWSON, and MONA K. SUTPHEN,                       )
17
                                                         )
18                            Defendants.                )
                                                         )
19                                                       )

20          PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21
     plaintiff Timothy Wilhelmson (“Plaintiff”) voluntarily dismisses the claims in the captioned action
22
     (the “Action”) without prejudice. Because this notice of dismissal is being filed with the Court
23
     before service by defendants of either an answer or a motion for summary judgment, Plaintiff’s
24
     dismissal of the Action is effective upon the filing of this notice.
25

26

27

28
                                                      -1-
                                         NOTICE OF VOLUNTARY DIMISSAL
           Case 3:20-cv-00797-SK Document 6 Filed 04/14/20 Page 2 of 2




     Dated: April 14, 2020                   WEISSLAW LLP
 1
                                             Joel E. Elkins
 2
                                             By: /s/ Joel E. Elkins
 3
                                             Joel E. Elkins
 4                                           9107 Wilshire Blvd., Suite 450
                                             Beverly Hills, CA 90210
 5
                                             Telephone: 310/208-2800
 6                                           Facsimile: 310/209-2348
     OF COUNSEL:
 7                                           Attorneys for Plaintiff
     BRAGAR EAGEL & SQUIRE, P.C.
 8   Alexandra B. Raymond
     885 Third Avenue, Suite 3040
 9   New York, New York 10022
     Tel: (646) 860-9158
10   Fax: (212) 214-0506
     Email: raymond@bespc.com
11
     Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -2-
                               NOTICE OF VOLUNTARY DIMISSAL
